                                                                           JS-6


 1 David G. Halm, Esq., State Bar No. 179957
   NICOLSON LAW GROUP, PC
 2 6320 Canoga Avenue, Suite 750
   Woodland Hills, CA 91367
 3 Direct:    (818) 858-1121
   Office:    (818) 858-1120
 4 Facsimile: (818) 858-1124
   E-mail: halm@nicolsonlawgroup.com
 5
     Attorneys for Defendant
 6   TARGET CORPORATION
 7

 8                        UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10

11   COLOMBIA FONG,                                CASE NO. 2:18-cv-09983 PA (sk)
12                      Plaintiff,                 ORDER REMANDING CASE
                                                   TO LOS ANGELES COUNTY
13         vs.                                     SUPERIOR COURT
14   TARGET CORPORATION, and DOES
     1 to 50,
15
                        Defendants.
16

17         Having considered the stipulation between Plaintiff COLOMBIA FONG and
18   Defendant, TARGET CORPORATION, and good cause appearing therefor:
19         IT IS HEREBY ORDERED that Plaintiff COLOMBIA FONG, as a result of
20   the alleged incident and subsequent claim all described more fully in the Complaint
21   in the matter entitled Colombia Fong v. Target Corporation and DOES 1 to 5, State
22   Case No. BC 718051and Federal Case No. 2:18-cv-09983 PA (sk), has incurred total
23   damages, if any, that do not, and will never be claimed to, exceed $75,000.00.
24   ///
25   ///
26   ///
27   ///
28                                             1
      [PROPOSED] ORDER REMANDING CASE TO LOS ANGELES COUNTY
                         SUPERIOR COURT
 1         Accordingly, this case does not meet the jurisdictional requirements for
 2   removal as defined in 28 U.S.C. §1332(a), and this matter is hereby remanded to the
 3   Superior Court of California, County of Los Angeles.
 4
             December 07, 2018
     Dated: ______________________
 5

 6                                                Honorable Percy Anderson
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                            2
      [PROPOSED] ORDER REMANDING CASE TO LOS ANGELES COUNTY
                         SUPERIOR COURT
